DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiuchi et al. (Pub No 2011/0091596) in view of Yada et al. (Pub No 2005/0226093) and Batchelder (PN 5312224).
With regards to claim 1, Saiuchi teaches an extrusion device comprising a two screw or two shaft extruder and a casing that houses the pair of screws such that the device is capable of extruder high viscosity materials (Abstract, Fig. 1, 5, ¶ 0001-0002).  Saiuchi teaches that the casing has a tapered shape and that each of the screws includes a shaft portion and a spiral flight portion provided on an outer peripheral surface of the shaft portion in which the flight portion is formed into a shape in which a radial distance between the surface of the shaft portion and a tip of the flight portion decreases gradually toward a downstream end in an extrusion direction of a kneaded material (Fig. 1, 5, ¶ 0042).  Saiuchi does not teach that the casing comprises a supply port at an upstream end and a roller die at a downstream end, but does teach that the extruder is for use in extruding high viscosity materials as noted above.  Saiuchi does not teach that within a range between a downstream end of the supply port and a downstream end of the flight portion, a clearance between a top portion of the flight portion and an inner wall surface of the casing at the downstream end of the supply port is larger than a clearance at any other part as Saiuchi is silent regarding the distance between the flight of the screws and the casing wall.
In a similar field of endeavor, Yada teaches a screw extruder (Abstract, Fig. 1, Fig. 2) comprising a pair of screws (21a, 21b), a casing (20) that houses the pair of screws and includes a supply port (hopper 4) for supplying material provided on an upstream side of the casing and a roller-die configured on the downstream side of the casing that forms material such as rubber (a high viscosity material) into a sheet shape (Fig. 1, Fig. 2, Abstract, ¶ 0012).  Yada teaches that each screw comprises a shaft portion and a spiral flight portion on an outer periphery of the shaft (Fig. 1-7) and a tapered shape to the casing.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a supply port and roller die as taught by Yada with the device of Saiuchi for the purposes of extruding high viscosity materials as both relate to tapered twin screw extrusion devices capable of working on high viscosity materials presenting a reasonable expectation of success, and doing so utilizes known extruder elements in the art for the purposes of extruding the material yielding predictable results.
With regards to the limitation of a clearance between the casing inner wall and the flight of the screws, Batchelder discuses a conical or tapered shape extrusion device comprising a screw with a shaft and a spiral flight within a tapered casing (Abstract, Fig. 1) similar to the conical or tapered extruders of Yada and Saiuchi.  Batchelder teaches that the distance between the flight of the thread and the inner wall of the tapered casing is a known process variable, identified in the disclosure as h--0 (Fig. 2, 4).    Batchelder teaches that fluid dynamics calculations can be used to predict the performance of a given screw design and to optimize the design before implementation in which the known variable of the distance between the flight end and the casing wall is a result effective variable controlling pressure rise in the pump and power consumed (col 4 ln 45-col 12 ln 20) and explicitly discuses having the variable change as a function of the distance along the axis of the extruder (col 6 equation (7a)) such that for example the variable decreases linearly along the extrusion direction which inherently requires a point at which the clearance between the screw flight and the casing wall is greater than at any other point.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to adjust the distance between the screw flight and the casing wall in Saiuchi including as a function of the position along the extruder axis as taught by Batchelder as both relate to conical spiral flighted extruders in a tapered casing presenting a reasonable expectation of success, and doing so presents routine optimization of a result effective variable acknowledged in the art.  
With regards to claim 2, Batchelder teaches an exemplary function in which the clearance increases from the downstream end of the flight to the downstream end of the extruder entrance as discussed above.


Allowable Subject Matter
Claims 3-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742